DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status


Claims 1, 3-4, 16-17, and 21-23 are amended.
Claims 2, 13, and 18-20 are canceled.
Claims 1, 3-12, 14-17, and 21-23 are pending for examination.
Response to arguments
Re: 35 U.S.C. § 103 rejections
Applicant’s response has been fully considered. Applicant’s arguments based on amended claims are moot in view of introduction of new prior art, WO 2017/ 030603 A1, in combination with existing ones, disclosing amended claims.
Regarding Applicant’s argument, “Applicant notes that rejections of claims 4-11 and 13 and claims 21-23 omit reference to JP 2020-10075” (Pg. 11, Par. 4), examiner would like to point out that JP 2020-10075 is the supporting document whose priority is used by Liu. Examiner does not believe that it is necessary unless applicant points out to any specific teaching used for rejection based on Liu that is not supported in the supporting document.
35 U.S.C. § 103 rejections are not withdrawn.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In step (0), the claim element, “a channel of the second plurality of channels is idle in a second slot within a second defer period”, is not clear why reference to ‘second slot’ and not the first slot while LBT operation is happening simultaneously.
It is not clear in step (7) why data is being discarded and process ended while N is still not 0. 
Examiner assumes that the there are some missing words in the claim element and “before
the channel specific counter N indicates “ was meant to be – before the channel specific counter N for the channel of the first plurality of channels indicates 0”.
Even with above understanding, it not clear why data is being discarded while the first process is still supposed to continue.
It is not clear whether N is same or different for first process and the second process.
Claims 16 and 17 are also objected to because of similar reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 3, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over  LIU et al. (US 2019/0281636 A1), hereinafter “Liu” supported by Japanese application JP 2020-10075 A filed on 11-Nov-2016, in view of Bhorkar et al. (WO 2017/ 030603 A1), hereinafter “Bhorkar”.
Claims 1, 16 and 17:
Claim 1 is for an apparatus, claim 16 is for method performed by the apparatus of claim 1 and claim 17 is for non-transitory computer-readable program stored in apparatus of claim 1. 
Regarding claim 1, Liu teaches, ‘A communication apparatus’ (Liu: [Abstract: “Provided is a terminal apparatus that performs an uplink LBT procedure”) ‘comprising: a transceiver’ (Fig.5, block 209 is the transmitter and block 205 is the receiver); and ‘control circuitry’ (Fig.5, block 203) operatively connected to the transceiver and configured to: 
perform a process comprising, ‘for each of a plurality of channels’ (LBT procedure mentioned above involves sensing plurality of channels), steps (0) through (6) as follows: 
‘step (0) - performing channel sensing, and, in a case where the channel sensing indicates a channel of the plurality of channels is idle in a slot within a defer period’ ([0048], lines 1-3, “in the first sensing, the terminal apparatus 1 performs the channel sensing in a slot duration within a defer duration”), 
‘proceeding to step (1)’ ([0048], lines 4-6, “In a case where the terminal apparatus 1 determines that the channel is idle as a result of the first sensing, the terminal apparatus 1 may perform the following processes”); 
 ‘step (1) - acquiring a channel-specific counter initial value, setting an initial value of a channel-specific counter N to the acquired channel-specific counter initial value, and proceeding to step (2), wherein the channel-specific counter initial value is an integer between 0 and a contention window (CW), including 0 and the CW’ ([0049], “(i) The terminal apparatus 1 generates randomly a counter value N based on a contention window value”; integer value is implied);
‘step (2) - in a case where a value of the channel-specific counter N is larger than 0,decrementing the channel-specific counter N by 1’ ([0050], “(ii) In a case where the counter value is not zero, the terminal apparatus 1 decrements the counter value N by 1 as "N=N-1."), and proceeding to step (3), 
‘step (3) - adding a slot to the defer period, shifting to a standby state, and performing channel sensing in the slot added to the defer period ([0051], lines 1-3, “(iii) The terminal apparatus 1 performs the LBT in a single slot duration, and thus determines whether the channel is idle or busy”), and, 
‘in a case where the slot added to the defer period is idle, proceeding to step (4)’ ([0051], lines 3-5, “In a case where the terminal apparatus 1 determines that the channel is idle, the process (iv) will be performed next”), ‘otherwise proceeding to step 5’ ([0051], lines 6-8, “In a case where the terminal apparatus 1 determines that the channel is busy, the process (v) will be performed next”) 
 ‘step (4) - in a case where the channel specific counter N indicates 0, transmitting the data in the channel based on the counter N indicating 0, and ending the process’ ([0052], lines 1-3, “(iv) In a case where the counter value N becomes zero, the terminal apparatus 1 may obtain the right to access the channel and may perform uplink transmission through the channel”), 
‘otherwise, in 2Application No. 16/492,611 a case where the channel specific counter N indicates a value greater than 0, return to step (2)’ ([0052], lines 4-5, “In a case where the counter value N is not zero, the terminal apparatus 1 will return back to the process (ii)”), 
‘step (5) - while in the standby state, performing channel sensing until it is detected that any one of slots added to the defer period is busy or all slots added defer period are idle’ ([0053], “(v) The terminal apparatus 1 performs the channel sensing in all the slot durations included in a single defer duration, and thus determines whether the channels are idle or busy”), and 
‘proceeding to step (6) (sequences described from [0053] to [0054]; next step depends on whether channel is idle or busy as described above in [0053]); 
step (6) - in a case where the channel is idle in all slots added to the defer period, proceeding to step (4)’ ([0054], lines 1-5, “In a case where in the process (v) the terminal apparatus 1 determines, based on the channel sensing, that the channels in all the slot durations included in the single defer duration are idle, the terminal apparatus 1 will performs the process (iv) next”), 
‘otherwise, returning to step (5)’ ([0054], lines 5-9, “In a case where the terminal apparatus 1 determines, based on the channel sensing, that the channel in at least one of the slot durations included in the single defer duration is busy, the terminal apparatus 1 will perform again the process (v)”).
‘otherwise, proceeding to step (6)’.
As per description of step (6) as in the claim, it is for the step after sensing a channel in the sensed slots is busy in step (5) (or all the slots are idle. When a slot is busy, it is similar scenario in step (0) when a slot is sensed to be busy.
To a person of ordinary skill in the art, it would have been obvious choice to go to step (6) from step (0), when a slot is busy and a person of ordinary skill in the art would have come to the claimed invention by modifying the teaching of Liu by adding the extra step for the sake of completeness using the disclosure for similar scenario.
Liu however fails to teach , ‘perform a first process in parallel with a second process’, the second process being related to channel sensing similar to the first process, and thus not teaching step 7 of the claim which recites,
“step (7) - for the channel of the first plurality of channels in a case where the channel specific counter N for the channel of the second plurality of channels does indicate 0 before the channel specific counter N indicates 0 discarding the data and ending the first process wherein at least one of the first plurality of channels is a first unlicensed band and wherein at least one of the second plurality of channels is a second unlicensed band”.
Bhorkar teaches simultaneous LBT operations on multiple carriers, “The system of FIG. 2 includes four unlicensed channels used by carriers 202, 204, 206, and 208. The carriers need not be adjacent (e.g., there may be other carriers between the illustrated carriers, such that an eNB may use unlicensed channels which are not adjacent.) The eNB operates using listen before talk (LBT) operations which are independent for each channel” (Bhorkar: Pg. 8, lines 10-15) and “Allowing simultaneous LBT operations by multiple carriers” (Pg. 8, lines 26-27).

A person of ordinary skill would be motivated to use simultaneous LBT operations on multiple channels to improve performance (Pg. 8, lines 15-16) and “Allowing simultaneous LBT operations by multiple carriers increases the number of contending nodes” (Pg. 8, lines 26-27). A person of ordinary skill also may be motivated to use channels from different bands to have more separation of channels for greater independency and successful transmission after LBT operation.
 
Claim 16 is a method implemented by apparatus of claim 1. Claim being a change in category with respect to claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.
Claim 17 is for a non-transitory computer-readable program product, which is a change in category with respect to claim 1. Claim elements are discussed in claim 1. Claim is rejected based on rejection of claim 1.

Regarding claim 3, combination of Liu and Bhorkar teaches the communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the control circuity determines whether or not each of the first plurality of channels is available for data transmission according to a result of a measurement of power in communication using each of the plurality of channels’ ([0129], lines 4-9, “The channel measurement unit 108 is implemented with, among other methods, a method for determination using power received through the receive antenna 1013 and a method for determination depending on whether a specific signal from the reception processing unit 109 has been detected”; plurality of channels are sensed as described above in claim 1 , step (5)).

Regarding claim 12, combination of Liu and Bhorkar teaches communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the communication apparatus is a base station, and the control circuity performs control such that data are transmitted to a terminal apparatus’ (Liu: Fig.4, control unit 107; [0119], lines 2-5, “the control unit 107 generates a control signal for control of the reception processing unit 109 and the transmission processing unit 111”).

Regarding claim 14, combination of Liu and Bhorkar teaches the communication apparatus according to claim 1 (discussed above).
Liu teaches, ‘wherein the communication apparatus is a terminal apparatus, and the control circuitry performs control such that the data are transmitted to a base station’ (Liu: [Abstract], “Provided is a terminal apparatus that performs an uplink LBT procedure”; Fig. 5, control unit 203; [0137, lines 5-9, “the random access processing unit 2012 outputs the control information to the control unit 203 so that the transmission processing unit 209 transmits the random access preamble with the radio resource of the selected PRACH”).

Regarding claim 15, combination of Liu and Bhorkar teaches the communication apparatus according to claim 14 (discussed above). 
, the control circuitry arbitrarily selects a resource to be used for transmitting the data from among a plurality of resources allocated to the channel’ (Liu: [0132] and [0133] discloses resource control unit 2011 for resource configuration), 
‘the plurality of resources being specified by frequencies and time available for data transmission’ (Liu: [0254], lines 6-10, “Based on the random access response grant included in the received random access response 1003, the terminal apparatus 1 determines the transmission timing (subframe 1005) and the frequency resource to be used for the transmission of the message 3”).

Claims 4-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Liu and Bhorkar as applied to claim 1 above, and further in view of Hisashi FUTAKI (US 2017 /0339717 A1), hereinafter “Futaki”.
Regarding claim 4, combination of Liu and Bhorkar teaches the communication apparatus according to claim 1.
Combination of Liu and Bhorkar however fails to expressly teach, but Futaki in the same field of endeavor teaches, ‘wherein the control circuitry performs control such that data are transmitted to a transmission destination via at least either a first channel or a second channel, the first channel being the channel of the first plurality of channels,’ (implied by disclosure in Futaki about channels in the licensed and unlicensed bands; the first channel may be a channel in the unlicensed band where LBT is needed to be performed as specified by  in [0012] and [0013] for both DL and UL communication; Fig. 24 discloses in step 2401, connection establishment in the licensed band and in step 2403, RRC resource configuration for unlicensed band, in reference to ‘first channel’ of the claim), 
‘the second channel requiring no determination regarding availability for data transmission’ (This is the channel in the licensed band and so there is no requirement regarding availability for data transmission; See Fig. 24, step 2401 where RRC connection is established).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Futaki with that of combination of Liu and Bhorkar so that use of free resources in the unlicensed band may be used for high speed communication and increase in mobile traffic by providing a solution to limitations (shortage) of frequencies allocated to each operator, as disclosed by Futaki ([0007]).

Regarding claim 5, combination of Liu and Futaki teaches the communication apparatus according to claim 4.
Futaki teaches ‘wherein the control circuity provides, via the second channel, to the transmission destination, notification concerning control information regarding communication using the first channel’ (Futaki: “[0010], “when the eNB determines that it is efficient for the UE #1 to transmit and receive user data in the Cell #2 at some point (Trigger LTE-U for UE #1, 2403), the eNB transmits to the UE #1, in the Cell #1, control information about radio resource configuration for the Cell #2 (Radio Resource Configuration for Cell #2, 2404; See Fig. 24)”; the second channel in the claim is the channel in the licensed band through which connection is established and data transmission happens, as shown in step 2402 of Fig. 24, through which the control information is sent).

Regarding claim 6, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5. 
Futaki teaches, ‘wherein the control information includes information as to whether or not it is possible to perform communication via the second channel’ (implied by disclosure in Futaki: “Upon determining that the Cell #2 is available, the eNB transmits or receives user data to or from the UE #1 (DL (or UL) UP data transmission, 2406). As described above, through the use of the unlicensed frequency, it is expected that the throughput will be further improved or the cell capacity will be increased” ([0010], lines 14-20); eNB directing the UE to transmit and receive data through the unlicensed band implies not to perform data communication through the second channel; see also Fig. 24)

Regarding claim 7, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding the first channel’ (Futaki” Fig. 8 discloses UL grant from the eNB. Information regarding the first channel, i.e. channel in the unlicensed band is disclosed by Futaki in [0010], “when the eNB determines that it is efficient for the UE #1 to transmit and receive user data in the Cell #2 at some point (Trigger LTE-U for UE #1, 2403), the eNB transmits to the UE #1, in the Cell #1, control information about radio resource configuration for the Cell #2 (Radio Resource Configuration for Cell #2, 2404)”; Cell #2 is for unlicensed band as disclosed in Fig. 24).

Regarding claim 8, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding an instruction that communication via the first channel be performed at the transmission destination’ (The teaching is implied in the disclosures discussed above in claims 6 and 7 regarding UL grant; see also Fig. 24, step 2404).

Regarding claim 9, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding the period set for the first channel’ (Futaki: [0127], “This control information, which the UE 3 receives from the eNB 1, includes information regarding regulations for radio communication on the unlicensed frequency”. Futaki in [128]-[0130] teaches details about the period, ‘Maximum continuous use time (maximum occupancy period, maximum channel occupancy time, or maximum transmission duration)’ in [0128], ‘Continuous use time (occupancy period, channel occupancy time, or transmission duration)’ in [0129], ‘Duty cycle information (e.g., duty cycle [%], observation period [ms], or duty cycle type (continuous duty or intermittent duty)’ in [0130]).

Regarding claim 10, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5.
Futaki teaches, ‘wherein the control information includes information regarding a resource for transmitting data to the transmission destination’ (Futaki: [0014], “in Option 1, the UE performs UL LBT after receiving an uplink grant (UL grant) from the eNB. If the unlicensed frequency channel for the UL transmission is idle (that is, if the channel is clear, is not busy, or is available), the UE starts the UL transmission; [0015], “In Option 2, the eNB performs LBT (channel sensing) on the unlicensed frequency channel to be used by the UE for transmission and transmits the UL grant to the UE when this channel is idle. In response to receiving the UL grant, the UE starts the UL”; disclosures above imply channel resource information in the uplink grant).

Regarding claim 11, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 5. 
wherein the control information includes information regarding priority set for the first channel (Liu: [0055], lines 5-8, “The channel access priority class may be notified of by the uplink grant. Alternatively, the channel access priority class may be notified of by the RRC signaling”).

Regarding claim 13, combination of Liu, Bhorkar and Futaki teaches the communication apparatus according to claim 11.
Futaki teaches, ‘wherein at least one of the plurality of channels is an unlicensed band’ (Futaki: [Abstract], “A radio terminal (3) includes: a wireless transceiver (2001) configured to communicate with one or more radio stations using a licensed frequency and an unlicensed frequency”; See also Fig. 2, F1- licensed frequency, F2-unlicensed frequency).












Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over combination of Liu and Bhorkar as applied to claim 1 above, and further in view of Niu et al. (EP 3 369 283 B1), hereinafter “Niu”.
Regarding claim 21, combination of Liu and Bhorkar teaches the communication apparatus of claim 1 (discussed above). 
The claim, ‘wherein the first defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot’, defines a defer period which is a number of slots greater than one. As per the specification, “the second latency corresponds to a slot to which a predetermined blank time has been added. The second latency is defined as, for example, 16 microseconds”. 

Liu teaches a defer period, “Note that the slot duration To may range from 9 us to 9 μs+Ts. The defer duration Td is defined as Tf+mP XT S1, For example, the Tf  may range from 16 μs to 16 μs+Ts, which to a person of ordinary skill in the art, teaching the claim element in a broad sense.
Combination of Liu and Bhorkar however fails to expressly teach, ‘wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’. 
Niu in the same field of endeavor teaches, ‘wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ (Niu: Clm. 4, “LBT priority class is associated with a contention window "CW" minimum size, a CW maximum size, and a number of clear channel assessment "CCA" slots within a defer period, and wherein the different LBT priority classes comprise higher LBT priority classes associated with at least one of: a smaller CW minimum size, a smaller CW maximum size, or a smaller number of CCA slots within the defer period than lower LBT priority classes”; Col. 5, lines 14-17, “The choice of LBT priority class for DL burst transmission traffic (e.g., a DL grant, UL grant, PDSCSH, etc.) can depend on the quality of service (QoS) of the traffic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Niu with that of combination of Liu and Bhorkar so that higher priority class data could be transmitted with shorter extended channel access procedure to reduce overall delay.

Regarding claim 22, combination of Liu and Bhorkar teaches the method of claim 16 (discussed above). 
‘wherein the first defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot, wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ is discussed above in claim 21.

Regarding claim 23, combination of Liu and Bhorkar teaches the non-transitory computer-readable program product of claim 17 (discussed above). 
Claim element, ‘wherein the first defer period includes a third latency period, the third latency period including a second latency followed by a number of consecutive slots, the second latency including a slot added before a first latency, the first latency consisting of a slot, wherein the number of consecutive slots corresponds to a priority class for a quality of service (QoS)’ is discussed above in claim 21.
Claim is rejected based on rejection of claims 17 and 21.
Conclusion













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a) WO 2017047973 A1 teaches method and device for performing LBT process on multiple carriers in wireless access system supporting unlicensed band;
b) WO 2017/030491 A1 teaches listen-before-talk with adaptive post-backoff wait time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462